Citation Nr: 1638402	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cerebral arteriovenous malformations with residual disabilities including loss of memory, vertigo, neck pain, decreased motor skills, and decreased sense of smell, to include as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel
INTRODUCTION

The Veteran had active service from December 1983 to December 1986.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's claim was remanded by the Board for additional development in June 2011.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An October 1986 private hospital discharge summary indicated that the Veteran had fallen off a pick-up truck and had been brought to the emergency room with a blood alcohol level of over 100 mg/dl.  A CT scan had shown a small area of probable subarachnoid hemorrhage in the left frontal parietal region.  Over the course of two days the Veteran's condition improved and a subsequent CT scan was normal.  On discharge, the Veteran was directed to report to his doctor if he experienced any of the following symptoms: persistent vomiting, stiff neck, fever or headache; unequal eye pupils; any vision changes; confusion or unusual drowsiness; convulsions or unconsciousness; stumbling, weakness, or other problems with normal use of arms or legs, or areas of skin numbness; drainage of blood or fluid from ears; or any type of unusual behavior.  He was put on a limited profile following the injury.

In a July 2007 statement, the Veteran reported incurring a head injury in service and due to the head injury was experiencing memory loss, vertigo, neck pain, decreased motor skills, and a decreased sense of smell.  In an August 2007 statement, the Veteran reported that, "When I was involved in the auto accident in the service; I complained about a series of difficulties, which I continue to complain about.  It is only as of late my doctors have started paying attention and have scheduled me for cat scans and other testing."

In December 2007, the Veteran underwent a cerebral arteriogram with subselective catheterization of the right and left external carotid, based on his complaints of right-sided tinnitus and an abnormal MRI suggesting right skull base vascular malformation.  The finding was complex right petrous / skull base dural AV fistula with rapid arteriovenous shunting with rapid opacification of the right sigmoid sinus and right internal jugular vein with extensive dural arterial branches bilaterally.  

VA treatment records from February 2008 include an assessment of dural arteriovenous malformation (DAVM).  It was noted that the Veteran's headaches "may" be related to the DAVM.  Another February 2008 VA treatment record included the treatment provider's opinion, "I believe to within a reasonable degree of medical certainty that [the Veteran's] tinnitus is a direct result of a dural AVM demonstrated on MRI & angiogram.  This may be related to his [headaches].  The treatment provider indicated that the Veteran's mild dementia "may" be related to his alcohol use.  The treatment provider did not believe it was related to the DAVM.  

An April 2008 Administrative Decision considered whether the October 2, 1986, in-service incident that led to the Veteran's injuries occurred in the line of duty.  The RO ultimately concluded that the Veteran's head injury on October 2, 1986, did not occur in the line of duty.  The Decision discussed the evidence of record and noted that the Veteran's blood alcohol level exceeded the legal limit for drunk driving in all 50 states.

In his April 2008 notice of disagreement, the Veteran stated, in relevant part, "I contend the above cited rating decision is very subjective.  In this rating it states I was under the influence of alcohol.  However, it neglects to say I was not legally drunk.  There is not a BAC.  I was thrown out of the back of a truck because the driver wreaked (sic) it.  I contend I would have the same injury regardless if I had [] 2 beers or not."  

The AOJ did not make a determination subsequent to this argument.  Further review is indicated on an initial basis as will be set out in more detail below.

In July 2008, the Veteran reported a 10 year history of daily headaches of varying severity.  

An October 2008 statement from an acquaintance and registered nurse documented a change in the Veteran over the course of a few years.  Statements from multiple others detailed the Veteran's symptoms and functional decline over the course of multiple years.  The Veteran also submitted an article that included a discussion of the residual symptoms of brain trauma.  

In November 2008, the Veteran had a hearing before a representative of the RO.  The Veteran indicated that he could not remember the circumstances of the accident and just remembered waking up in the hospital.  For the final weeks of service he was placed on light duty.  The Veteran reported that his symptoms started shortly after his separation from service and on an ongoing basis, but that he would "just take it with a grain of salt and keep going."  The Veteran and his wife conceded that they did not seek medical attention for the symptoms until approximately the 1990, but at that time neither the Veteran nor the medical treatment providers associated the symptoms with his in-service head injury.  It was not until a few years previously that they began to consider whether the symptoms could be related to the head injury.

In October 2009, the Veteran reported that his headaches began 8 to 10 years ago.  He associated the headaches and episodes of dizziness with a motor vehicle accident in 1986.  The Veteran's memory of the accident was incomplete, but remembers leaving a bar and waking up in the hospital.  He was told that he hit the back of his head, but described the incident as a "scrape" that did not require stitches or surgery.  The treatment provider indicated that the symptoms were consistent with post-traumatic migraines, but also considered it possible that the symptoms could be due to serotonergic medication or vascular changes due to DAVM.  

An October 2009 alcohol and drug treatment program evaluation included the Veteran's report that his heaviest pattern of alcohol consumption was from 1986 to 1988 where he consumed a case of beer plus a half fifth of liquor daily.

As an initial matter, it must be determined whether the Veteran's accident and resulting injuries occurred in the line of duty.  Of note, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2014).  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301 (2015). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  An action will be willful misconduct if it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  However, a mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2015).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Id. 

Moreover, to find willful misconduct, it must be found that the intoxication resulted proximately and immediately in causing the disability.  38 C.F.R. § 3.301(b)(2).

In this case, there is a suggestion in the Veteran's personnel file that a service department line of duty determination was being prepared; however, if one was finalized it is not currently part of the record, despite numerous attempts to obtain all relevant information.  As discussed, an April 2008 RO administrative decision concluded that the 1986 injury was not in the line of duty.  The rationale focused almost exclusively on the fact that his blood alcohol was the legal level for drunk driving in all 50 states.  

Although the Board appreciates the above finding, based on the evidence currently of record it is unclear that the Veteran's actions preceding the October 1986 motor vehicle accident constituted willful misconduct.  Specifically, although the Veteran's blood alcohol was the legal limit for impaired driving at the time of the accident, there is no evidence or suggestion that he, in fact, was driving the vehicle at the time of the accident.  Instead, the Veteran appears to have been a passenger in the back of a pickup truck.  To the extent that riding in the back of a pickup truck without proper restraints may have been ill-advised or potentially illegal at the time of the incident, such actions appear to be the type of mere technical violation of police regulations or ordinances contemplated by 38 C.F.R. § 3.1(n) as not constituting willful misconduct.  Moreover, it appears unclear that the Veteran's alcohol abuse had any specific role in the accident.  As the Veteran pointed out in his April 2008 notice of disagreement, he would have been riding in the back of the pickup on the occasion of the accident irrespective of whether he had consumed two (or more) beers or none at all.  As such, this matter should be reviewed again, based on this discussion and the lay testimony provided.

Thus, the question remains whether the Veteran has a current disability that was caused by or is otherwise related to the October 1986 accident.  As discussed above, medical providers have suggested that certain symptoms, such as headaches, were related to the in-service head injury.  It is unclear from the current evidence of record, however, the extent of the Veteran's current problems and disabilities due to the in-service accident.  As no VA examination has been conducted to consider the foregoing, the Board concludes that an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Re-evaluate the determination concerning willful misconduct, to include the Veteran's argument as set out above, to include a determination of whether intoxication was the proximate or immediate result of any disability.

2.  Thereafter, and regardless of the decision, schedule the Veteran for an appropriate VA examination for his claimed neurological disability and residuals.  The electronic claims file must be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any current neurological disability had its onset during service or was otherwise related to service, to include as a result of the October 1986 motor vehicle accident.  If the examiner indicates that such disability is related to service, please detail all residual symptoms and disabilities associated with the October 1986 accident.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


